Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8, 10, 14, 15, 22-34 are pending.
Amendments are entered.
Response to Arguments
Applicant’s arguments (if any) with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 is depended on claim 9, which has been cancelled in the amendment.  For purpose of examination, it is assumed that claim 14 is depended on the base independent claim 8 until further clarification.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claim(s) 15, 30, and 32 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Weber et al. (US 2005/0257137)
As to claim 15:
Weber discloses a method, comprising:
generating a digital still image; (¶0023, 0057, generating a snapshot image)
visually encoding metadata onto the digital still image by overwriting pixel values for image pixels of the digital still image with data representing the metadata such that the pixel values for the image pixels are changed. See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions on the still image, and modifying values of the pixels to form the annotations, per Fig. 4 and 5’s, the annotations are metadata that describes the scene’s objects

As to claim 30:
 Weber discloses all limitations of Claim 15, wherein the image pixels are different from physical components of an electronic display usable to present the digital still image itself. 

¶0025, 0057 of Weber, the overlaying is done by overriding pixel values of the image.  As apparent from the cited references above, the physical components of a display is merely a medium that interpreted pixel data of an image and visually manifests the data. They are not the same. The language “the image pixels being different from physical components of an electronic display usable to present the photograph itself” merely states a natural fact rather than a limitation that further narrows the invention.

As to claim 32:
Weber discloses all limitations of Claim 15, comprising:

visually encoding the metadata onto the digital still image in accordance with input received via a graphical user interface (GUI), the GUI comprising respective selectors to select encoding the metadata into different respective sections of the digital still image. See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions on the still image, and modifying values of the pixels to form the annotations, per Fig. 4 and 5’s, the annotations are metadata that describes the scene’s objects


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) in view of Weber et al. (US 2005/0257137).

As to claim 1:
McMahan discloses an assembly (Fig. 1 and 2), comprising:


at least one processor; (See Fig. 2,  processor 20)

at least one imager (16) configured to communicate with the processor;

the processor being programmed with instructions executable by the processor to: (See Fig. 2, memory/processor etc…)

render a first photograph; (See ¶0025, captures an image)

render metadata and comprising at least one of: 
information pertaining to when the photograph was taken, 
information pertaining to the location of where the photograph was taken, 
information pertaining to at least one person in the photograph, 
information pertaining to at least one non-human object in the photograph:

 (See ¶0025, 0026, “metadata” resulted from the identification/analysis. The metadata are rendered, which includes data pertaining at least one of objects, human etc… , for example type of  object, i.e. “static” or “dynamic”, See also item 50 per Fig. 3, location of the shot, identifications of car, person)
 and

visually encode the metadata onto the photograph.
 (see ¶0025 through 0027, Fig. 3,  the image is then annotated visually with the metadata as shown in for example Fig. 3, the metadata is encoded visibly in the picture depicted in Fig. 3)

McMahan discloses a default setting of visually displaying the metadata text on an image as shown in Fig. 3, the metadata is visually overlaid on original pixels of the photograph.



Weber, in a related field of endeavor, disclose the using a graphical user interface (GUI) for providing input option of displaying the metadata, the at least one GUI comprising respective selectors to select encoding the metadata into different respective sections of the photograph
Specifically, See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions, and modifying values of the pixels to form the ananotations, per Fig. 4 and 5’s, the annotations are metadata that describes the scene’s objects).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of McMahan which provides metadata for objects/persons illustrated in the image to incorporate the Weber’s options for superimposing image descriptors and selection of position of such descriptor on the image. The implementation of Weber’s above-feature advantageously enable users quickly identify relevant portions within the image per ¶0016.

As to claim 2:
McMahan in view of Weber discloses all limitations of claim 1, wherein the instructions are executable to:
visually encode the metadata onto the photograph by overwriting pixel values of the
See McMahan, Fig. 3, ¶0027, the original image section on top corner left of the image (i.e. original pixels) were overridden/overlaid by the metadata section visual in a visible way, i.e. readable by a viewer. Also in ¶0025, 0057 of Weber, the overlaying is done by overriding pixel values of the image.  As apparent from the cited references above, the physical components of a display is merely a medium that interpreted pixel data of an image and visually manifests the data. They are not the same. The language “the image pixels being different from physical components of an electronic display usable to present the photograph itself” merely states a natural fact rather than a limitation that further narrows the invention )



As to claim 23:
McMahan in view of Weber discloses all limitations of claim 1, wherein the at least one GUI comprises a first selector to configure the assembly to present the metadata in a margin of the photograph (See Weber, ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions, and modifying values of the pixels to form the annotations. As such the user can freely to choose where to place the metadata, and Fig. 3 of McMahan shows metadata can be placed at margin of the image)and wherein the at least one GUI comprises a second selector to configure the assembly to present the metadata See Fig. 5A of Weber, and also ¶0059, description of image is placed over the associated object/scene.  GUI tool can be a pen tool)


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) in view of Weber et al. (US 2005/0257137) and also in view of Berio (US 2015/0032771).

As to claim 3:
McMahan and Weber in combination discloses visually encode the metadata onto the photograph by presenting of the photograph graphic data representing the metadata such that the metadata is visible on the photograph to a human eye, as seen in McMahan, Fig. 3.

McMahan, however, only shows an example of displaying metadata in Fig. 3, without showing different ways to do so (i.e. in a non-image margin as claimed), though not limited to the embodiment of Fig. 3.

Berio however, in a related field of endeavor, disclose a rendering of image that was captured in which the generated metadata (1618 which describes people/object) to be display in a margin area that is not part of the image area. The margin area is by the border of the image as shown in Fig. 16A.

.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) in view of Weber et al. (US 2005/0257137) and also in view of Toth (US 2007/0115481).
As to claim 25:
McMahan and Weber in combination discloses all limitations of claim 2, however is silent on the pixel values are grayscale values. 
Toth however, in a related field of endeavor, disclose an image annotation system, wherein images can be in grayscale. (¶0044)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that McMahan/Weber’s system images can be in grayscale. This particular implementation can provide contrast as stated in ¶0044 of Toth.  Moreover, choosing a color scale for images is merely a choice of user (one might prefer to take image in color or in black and white) or being dependent on intention (in case of medical images), rather than being an inventive concept.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) in view of Weber et al. (US 2005/0257137) and also in view of Kasahara (US 2016055675).
As to claim 24:
McMahan in view of Weber discloses all limitations of claim 11, however is silent on whether the metadata is encoded onto the photograph as text with translucence.
Kasahara however, in a related field, discloses also a method for adding metadata/annotations to an image, for example as seen in Fig. 43, and such that the system transparently superimposing the annotation on an image (See ¶0081).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of McMahan’s combination to incorporate the transparent superimposing feature of Kasahara.  Such implementation, naturally, benefits users by allowing user to see through what could have been hidden by the annotation, reducing a level of visual obstruction.



Claim(s) 8, 10, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) and in view of Nakagawa (US 2008/0133452) in further view of Weber et al. (US 2005/0257137).



McMahan discloses a device that is not a transitory signal and that comprises  at least one processor configured to (See Fig. 2, memory/processor etc…) 
render metadata comprising one of: information pertaining to when a photograph was taken, information pertaining to the location of where the photograph was taken, information pertaining to at least one person in the photograph, information pertaining to the event that was happening, information pertaining to at least one non-human object in the photograph; (See ¶0025, 0026,  metadata are rendered, which includes data pertaining at least one of objects, human etc… See also item 50 per Fig. 3) and

visually encode the metadata onto the photograph. (see ¶0025 through 0027, the image is then annotated visually with the metadata as shown in for example Fig. 3) by overwriting pixel values of the photograph with graphic data representing the metadata such that the metadata is visible on the photograph to a human eye. (See McMahan, Fig. 3, ¶0027, the original image section on top corner left of the image (i.e. original pixels) were overridden/overlaid by the metadata section visual in a visible way, i.e. readable by a viewer)

McMahan shows the metadata being rendered as in Fig. 3 (McMahan), however does not explicitly they are displayed according to selection from a user interface listing metadata types.

Nakagawa discloses an interface list of metadata categories (friends, family, journey, seas etc…) for metadata display from which a user can make a selection for further processing. (See Fig. 7, ¶0128 through 0130, Fig. 8, ¶0079)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of McMahan where metadata are visually displayed to incorporate the user selection interface of Nakagawa. Such implementation allows for convenient means of offering metadata that the user wants to use along the many metadata stored in the storage (See ¶0010 of Nakagawa).

Furthermore, McMahan while does not explicitly mentioning changing pixel values, however it is well established that pixels value must be changed in order to overlay new graphic information over the old data, as evidence in Weber. Specifically:

Weber, in a related field of endeavor, disclose the using a graphical user interface (GUI) for providing input option of displaying the metadata, the at least one GUI comprising respective selectors to select encoding the metadata into different respective sections of the photograph
Specifically, See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions, and modifying values of the pixels to form the annotations, per Fig. 4 and 5’s, the annotations are metadata that describes the scene’s objects).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that in the system of McMahan, pixels value must be changed in order to overlay new graphic information over the old data, as evidence in Weber. The implementation of 


As apparent from the cited references above, the physical components of a display is merely a medium that interpreted pixel data of an image and visually manifests the data. They are not the same. The language “the image pixels being different from physical components of an electronic display usable to present the photograph itself” merely states a natural fact rather than a limitation that further narrows the invention


As to claim 10:
McMahan and Weber and Nakagawa discloses  all limitations of claim 8, and further: visually encode the metadata onto the photograph by overriding pixel values for the image pixels of the photograph graphic data representing the metadata such that the metadata is visible on the photograph to a human eye, as seen in McMahan, Fig. 3, and also Weber, See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions, and modifying values of the pixels to form the annotations.

As to claim 26:
McMahan and Weber and Nakagawa discloses all limitations of claim 8, wherein the instructions are executable to:

visually encode the metadata onto the photograph in accordance with input received via a 
graphical user interface (GUD), the GUI comprising a selector to configure the device to visually encode the metadata onto the photograph. (Weber, See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions, and modifying values of the pixels to form the annotations)

As to claim 27:
McMahan and Weber and Nakagawa discloses all limitations of claim 8, wherein the instructions are executable to:

visually encode the metadata onto the photograph in accordance with input received via a graphical user interface (GUI), . (Weber, See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions, and modifying values of the pixels to form the annotations)  the GUI comprising respective selectors to select different respective types of metadata to visually encode onto the photograph (Nakagawa discloses an interface list of metadata categories (friends, family, journey, seas etc…) for metadata display from which a user can make a selection for further processing. (See Fig. 7, ¶0128 through 0130, Fig. 8, ¶0079)

As to claim 28:

isually encode the metadata onto the photograph in accordance with input received via a graphical user interface (GUID), the GUI comprising respective selectors to select encoding the metadata into different respective sections of the photograph.  (Weber, See ¶0025, 0057, over an image obtained, the user is provided with graphical input from a graphical interface, and the system receives a command from the user over the graphical interface a selection of annotation positions, and modifying values of the pixels to form the annotations).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) and in view of Nakagawa (US 2008/0133452) in further view of Weber et al. (US 2005/0257137) and also in view of Kasahara (US 2016055675).
As to claim 14:
McMahan in view of Nakagawa and Weber discloses all limitations of claim 8, however is silent on whether the metadata is encoded onto the photograph as text with translucence.
Kasahara however, in a related field, discloses also a method for adding metadata/annotations to an image, for example as seen in Fig. 43, and such that the system transparently superimposing the annotation on an image (See ¶0081).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of McMahan’s combination to incorporate the transparent superimposing feature of Kasahara.  Such implementation, naturally, benefits users by allowing user to see through what could have been hidden by the annotation, reducing a level of visual obstruction.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) and in view of Nakagawa (US 2008/0133452) in further view of Weber et al. (US 2005/0257137) and also in view of Toth (US 2007/0115481).
As to claim 29:
McMahan and Weber in combination discloses all limitations of claim 2, however is silent on the pixel values are grayscale values. 
Toth however, in a related field of endeavor, disclose an image annotation system, wherein images can be in grayscale. (¶0044)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that McMahan combination’s system images can be in grayscale. This particular implementation can provide contrast as stated in ¶0044 of Toth.  Moever, choosing a color scale for images is merely a choice of user (one might prefer to take image in color or in black and white) or being dependent on intention (in case of medical images), rather than being an inventive concept.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan (US 2009/0232417) and in view of Weber et al. (US 2005/0257137) and in view of Nakagawa (US 2008/0133452)
As to claim 22:
Weber and McMahan discloses all limitations of Claim 1, comprising: visually encoding the metadata onto the digital still image in accordance with input received via a graphical user 

Nakagawa discloses an interface list of metadata categories (friends, family, journey, seas etc…) for metadata display from which a user can make a selection for further processing. (See Fig. 7, ¶0128 through 0130, Fig. 8, ¶0079)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of McMahan in view of Weber where metadata are visually displayed to incorporate the user selection interface of Nakagawa. Such implementation allows for convenient means of offering metadata that the user wants to use along the many metadata stored in the storage (See ¶0010 of Nakagawa).




Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2005/0257137) and in view of Nakagawa (US 2008/0133452)
As to claim 31:
Weber discloses all limitations of Claim 15, comprising: visually encoding the metadata onto the digital still image in accordance with input received via a graphical user interface (GUI), (See 

Nakagawa discloses an interface list of metadata categories (friends, family, journey, seas etc…) for metadata display from which a user can make a selection for further processing. (See Fig. 7, ¶0128 through 0130, Fig. 8, ¶0079)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Weber where metadata are visually displayed to incorporate the user selection interface of Nakagawa. Such implementation allows for convenient means of offering metadata that the user wants to use along the many metadata stored in the storage (See ¶0010 of Nakagawa).



Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2005/0257137) and also in view of Toth (US 2007/0115481).
As to claim 33:
Weber discloses all limitations of claim 15, however is silent on the pixel values are grayscale values. 
Toth however, in a related field of endeavor, disclose an image annotation system, wherein images can be in grayscale. (¶0044)

.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2005/0257137) and also in view of Kasahara (US 2016055675).
As to claim 34:
Weber discloses all limitations of claim 15, however is silent on whether the metadata is encoded onto the photograph as text with translucence.
Kasahara however, in a related field, discloses also a method for adding metadata/annotations to an image, for example as seen in Fig. 43, and such that the system transparently superimposing the annotation on an image (See ¶0081).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Weber to incorporate the transparent superimposing feature of Kasahara.  Such implementation, naturally, benefits users by allowing user to see through what could have been hidden by the annotation, reducing a level of visual obstruction.

Conclusion
Reference(s) considered relevant but not relied upon include:
Lalena – US 2011/0126149 - A method for presenting radiographic images of a subject obtains, from the same radiographic image capture, at least a first image and a second image, wherein the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645